Case 2:19-cv-10011-FMO-JPR Document 25 Filed 07/08/20 Page 1 of 3 Page ID #:60




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Phyl Grace, Esq., SBN 171771
   3
        Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   4     8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385
        (888) 422-5191 fax
   6    phylg@potterhandy.com
        Attorneys for Plaintiff
   7
        ANDREW N. KOHN (SBN: 166385)
   8    akohn@pettitkohn.com
        PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
   9    11622 EI Camino Real, Suite 300
  10    San Diego, CA 92130
        Telephone: (858) 755-8500
  11    Facsimile: (858) 755-8504
        Attorneys for Defendant
  12    Burger Lounge III, LLC
  13                          UNITED STATES DISTRICT COURT
  14                         CENTRAL DISTRICT OF CALIFORNIA
  15
        BRIAN WHITAKER,                           Case: 2:19-CV-10011-FMO-JPR
  16
                Plaintiff,
  17                                              JOINT STIPULATION FOR
          v.                                      DISMISSAL PURSUANT TO
  18
        BURGER LOUNGE III, LLC, a                 F.R.CIV.P. 41 (a)(1)(A)(ii)
  19    California Limited Liability
        Company; and Does 1-10,
  20
                Defendants.
  21
  22
  23
  24
  25
  26
  27
  28

                                              1

       Joint Stipulation for Dismissal               Case: 2:19-CV-10011-FMO-JPR
Case 2:19-cv-10011-FMO-JPR Document 25 Filed 07/08/20 Page 2 of 3 Page ID #:61




   1                                     STIPULATION
   2
   3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
   4   between the parties hereto that this action may be dismissed with prejudice
   5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
   6   This stipulation is made as the matter has been resolved to the satisfaction of
   7   all parties.
   8
   9   Dated: July 08, 2020               CENTER FOR DISABILITY ACCESS
  10
                                          By: /s/ Amanda Seabock
  11                                            Amanda Seabock
                                                Attorneys for Plaintiff
  12
  13   Dated: July 08, 2020               PETTIT KOHN INGRASSIA LUTZ &
                                          DOLIN PC
  14
                                          By: /s/ Andrew N. Kohn
  15                                              Andrew N. Kohn
  16                                              Attorneys for Defendant
                                                 Burger Lounge III, LLC
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                2

       Joint Stipulation for Dismissal                 Case: 2:19-CV-10011-FMO-JPR
Case 2:19-cv-10011-FMO-JPR Document 25 Filed 07/08/20 Page 3 of 3 Page ID #:62




   1
   2                        SIGNATURE CERTIFICATION
   3
   4   I hereby certify that the content of this document is acceptable to Andrew N.
   5   Kohn, counsel for Burger Lounge III, LLC, and that I have obtained Mr.
   6   Kohn’s authorization to affix his electronic signature to this document.
   7
   8   Dated: July 08, 2020              CENTER FOR DISABILITY ACCESS
   9                                     By: /s/ Amanda Seabock
                                               Amanda Seabock
  10                                           Attorneys for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               3

       Joint Stipulation for Dismissal                Case: 2:19-CV-10011-FMO-JPR
